The questions involved in this case are substantially identical with the questions involved in cause No. 17809, State of Oklahoma ex rel. A. N. Boatman, County Attorney of Okmulgee County, et al. v. James Hepburn, District Judge, *Page 71 122 Okla. 69, 250 P. 1023, except that the restraining order was issued in this case by Honorable J. H. Swan, judge of the superior court of Okmulgee county, upon the petition of Sands Petroleum Company; the two causes being briefed and considered together. And upon the authorities cited in cause No. 17809, we reach the same conclusion in this case as we reached in that, and the opinion, conclusion, and syllabus reached in that case are hereby adopted and applied to this case, and upon the same the writ of prohibition is directed to be issued.
NICHOLSON, C. J., BRANSON, V. C. J., and MASON, LESTER, HUNT, CLARK, and RILEY, JJ., concur.